           Case 1:20-cv-02090-RC Document 13 Filed 06/18/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
AMERICAN OVERSIGHT                  )
                                    )
                  Plaintiff,        )
v.                                  )                Case No. 20-cv-2090 (RC)
                                    )
U.S. CENSUS BUREAU, et al.          )
                                    )
                  Defendants.       )
____________________________________)

                                  JOINT STATUS REPORT

       Plaintiff American Oversight and defendants U.S. Census Bureau (“the Census Bureau”)

and U.S. Department of Commerce (“Commerce”), by undersigned counsel, hereby submit this

joint status report pursuant to the Court’s April 19, 2021, Minute Order.

       As reported in the last joint status report, search, processing, and production of records

responsive to Plaintiff’s FOIA requests to Commerce are complete

       In the February 18, 2021, joint status report, Defendants inaccurately reported that the

Census Bureau provided a final response for the Sent Communications FOIA request (tracking

number ‘1356) on January 27, 2021. The Census Bureau provided Plaintiff with productions of

records responsive to the Sent Communications FOIA request on January 27, 2021, and on

February 24, 2021. However, FOIA officials at the Census Bureau had been inadvertently and

erroneously processing a batch of potentially responsive documents that had not been threaded and

de-duplicated. The error has been corrected and the Census Bureau reports that it is processing

the correct batch of documents potentially responsive to Plaintiff’s Sent Communications FOIA

request.
          Case 1:20-cv-02090-RC Document 13 Filed 06/18/21 Page 2 of 3



       The results of Census Bureau’s initial search for documents potentially responsive to

Plaintiff’s White House Key Terms FOIA request (tracking number ‘1042) were unreviewable due

to a technical issue. After conferring with Plaintiff, the Census Bureau agreed to rerun a more

expansive search. The Census Bureau anticipates processing the results of that search after it

completes processing and production for Plaintiff’s Sent Communications FOIA request.

       The parties propose to file another joint status report on or before August 18, 2021,

providing an update on the status of the case.

Dated: June 18, 2021                               Respectfully submitted,

                                                   BRIAN M. BOYNTON
                                                   Acting Assistant Attorney General
                                                   Civil Division

                                                   ELIZABETH J. SHAPIRO
                                                   Deputy Branch Director
                                                   Federal Programs Branch

                                                   /s/ Liam C. Holland
                                                   Liam C. Holland (NY Bar No. 5580378)
                                                   Trial Attorney
                                                   U.S. Department of Justice
                                                   Civil Division, Federal Programs Branch
                                                   1100 L Street, N.W.
                                                   Washington, D.C. 20530
                                                   Tel.: (202) 514-4964
                                                   Fax: (202) 616-8470
                                                   Email: Liam.C.Holland@usdoj.gov

                                                   Attorneys for Defendant
Case 1:20-cv-02090-RC Document 13 Filed 06/18/21 Page 3 of 3



                                /s/ Emma Lewis
                                Emma Lewis
                                D.C. Bar No. 144574

                                AMERICAN OVERSIGHT
                                1030 15th Street NW, B255
                                Washington, DC 20005
                                (202) 919-6303
                                emma.lewis@americanoversight.org

                                Counsel for Plaintiff
